Citation Nr: 1451119	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder higher than 30 percent before February 23, 2011, and rating higher than 50 percent from February 23, 2011  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1974 to July 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In February 2014, the Board remanded the claim for additional development that has been completed.


FINDINGS OF FACT

1.  Before December 23, 2010, posttraumatic stress disorder was manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From December 23, 2010, posttraumatic stress disorder has been manifested by occupational and social impairment with reduced reliability and productivity, but occupational and social impairment with deficiencies in most areas was not shown.


CONCLUSIONS OF LAW

1.  Before December 23, 2010, the criteria for a rating higher than 30 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).



2.  From December 23, 2010, the criteria for a 50 percent rating for posttraumatic stress disorder have been met; from December 23, 2010, the criteria for a rating higher than 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The appeal arises from the Veteran's disagreement with the initial ratings following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings for posttraumatic stress disorder.  Dingess, 19 Vet. App. 473.  
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records and VA treatment records.  

In February 2014, the Board remanded the claim for additional development. Since the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations in October 2010 and June 2014.  As the reports of the VA examinations included a review of the medical history and sufficient findings to rate the disability, the VA examinations are adequate.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  




The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

In a rating decision in October 2010, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 10 percent, effective November 30, 2009, the date of receipt of the Veteran's claim, under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran then appealed the 10 percent rating.  While on appeal, the RO increased the rating to 30 percent before February 23, 2011, and 50 percent from February 23, 2011.  

Under the General Rating Formula for Mental Disorders, the criteria for a 30 rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 



Depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for the next higher rating, 70 percent, are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  




Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of PTSD in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 

A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores in the range of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores in the range of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 


Evidence 

VA records show that in April 2010 it was noted that the Veteran had not worked since 2007, when his was laid off because of work restrictions due to shingles.

VA records show that in August 2010, the Veteran was described as calm and cooperative.  He denied suicidal and homicidal ideation.  His thought process was logical.  Attention and concentration were mildly diminished.  Memory was intact. Judgment and insight were good.  The GAF score of 50.

On VA examination in October 2010, the Veteran stated that his symptoms had increased.  The Veteran stated that he isolated himself and he felt hopeless, but not suicidal.  The Veteran complained of sleep disturbance, but he denied nightmares about service.  The Veteran described anxiety and hyperarousal.

The VA examiner noted that the Veteran was able to hold a job, to go to school, and to marry without significant problems or concerns.  It was noted that the Veteran had been married to his wife for over twenty years and that he had a good relationship with his wife and family.  There was no history of assualtiveness or suicide attempts.  

On mental status examination, there was no impairment of thought process or communication, no delusions or hallucinations or inappropriate behavior.  Hygiene was good.  The Veteran was oriented.  There was no memory loss or obsessive behavior.  Speech was normal.  There were no panic attacks or impaired impulse control.  There was mild anxiety and depression noted.  The VA examiner reported that the Veteran was able to function without significant difficulties in his occupational, social, and home life.  The GAF score was 60.  






In November 2010, the Veteran complained of depression for five days, diminished interests in most pleasurable activities, insomnia, loss of concentration, and psychomotor agitation.  The Veteran denied panic attacks, mania, obsessions or compulsions.  

In a statement in November 2010, the Veteran's spouse stated that the Veteran had bad dreams for many years and that his anger and withdrawal had affected their relationship.  She stated that the Veteran sometimes had problems focusing and he forgot things.  

On December 23, 2010, in a VA treatment note, the Veteran was described as alert and attentive.  His speech was slow.  His thought process and content were normal.  There was no suicidal or violent ideation.  Insight and judgment were good.  Memory was intact.  The GAF score was 55.

In February 2011, in a VA treatment note, the Veteran was not suicidal or homicidal.  The Veteran asked to seek individual therapy on an "as needed" basis.  

In a statement in February 2011, the Veteran stated that he had recently been encouraged to share his feelings and experiences which caused him stress, depression, and sleepless nights.  

In June 2011, in a VA treatment note, the Veteran complained of nightmares.  The Veteran was alert and oriented.  He was calm and cooperative.  He denied suicidal or homicidal ideation.  His thoughts and memory were intact.  Concentration was grossly intact.  Insight and judgment were good.  The GAF score was 54.

In August 2011, in a VA treatment note, the Veteran complained of irritability, nightmares, and depression.  The Veteran stated that he had intrusive memories and nightmares.  On mental status examination, the Veteran appeared slightly hostile, which was related his disappointment about his disability rating.  



The Veteran's affect was mildly restricted.   He denied suicidal or homicidal ideation.  The GAF score was 52.  

In June 2014 on VA examination, the Veteran complained of a depressed mood, anxiety, suspiciousness, panic attacks which occurred weekly or less often, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.

The VA examiner noted that the veteran was soft spoken.  The Veteran was articulate and he was able to respond to questions appropriately.  The VA examiner noted that the Veteran was able to make limited eye contact.  The Veteran's affect was flat, but he became teary once.  His hygiene was good and he was neatly dressed.

The VA examiner concluded that the Veteran's impairment equated to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Analysis 

The record shows that the Veteran has not worked since 2007 when he was laid off because of shingles, not PTSD. 

Before December 23, 2010, the Veteran's symptoms included sleep disturbance, anxiety, hyperarousal, and depression.  While there has been some fluctuation in the symptoms, a material change in the overall severity of the disorder was not demonstrated at any time before December 23, 2010.  Stated differently, before December 2010, the disability picture remained essentially constant in symptomatology, in the clinical findings, and in the impact on occupational and social functioning, equating to occupational and social impairment with occasional decrease in work efficiency, but occupational and social impairment with reduced reliability and productivity, the criteria for the next higher rating, were not shown. 



In light of the foregoing, the preponderance of the evidence is against an initial rating higher than 30 percent before December 23, 2010.  38 U.S.C.A. § 5107(b).

From December 23, 2010, the Veteran's symptoms included sleep disturbance, depression, nightmares, irritability, intrusive memories, anxiety, suspiciousness, panic attacks which occurred weekly or less often, flattened affect, and disturbances of motivation and mood, equating to occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating. 

As for a rating higher than 50 percent from December 23, 2010, the disability picture does not more nearly approximate or equate to criteria for the next higher rating, namely, occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships.  

Also, the GAF scores ranging between 50 and 60 equate to mild or to moderate symptoms, consistent with the disability picture presented, resulting in the staged ratings of 30 percent and 50 percent.

For this reason, the preponderance of the evidence is against an initial rating higher than 50 percent from December 23, 2010.  38 U.S.C.A. § 5107(b).








Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate.  In other words, the Board finds that the rating criteria reasonably describe the PTSD symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule or in symptoms associated with the diagnosis of PTSD.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).







Total Rating Based on Individual Unemployability

The Veteran has not raised and the record does not reasonably the claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).


ORDER

Before December 23, 2010, an initial rating higher than 30 percent for posttraumatic stress disorder is denied.

From December 23, 2010, an initial rating of 50 percent for posttraumatic stress disorder is granted.

From December 23, 2010, an initial rating higher than 50 percent for posttraumatic stress disorder is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


